Citation Nr: 1814378	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-08 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether a retroactive adjustment of the Veteran's nonservice-connected VA pension benefits resulting in an overpayment of $37,486 was correct.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision issued by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, MN.

In addition to the matter on appeal regarding the validity of the debt, the Veteran has indicated that he is seeking a waiver of repayment of the debt.  See Statement in Support of Claim (December 2010).  Notably, the right to challenge the creation of a debt and the right to request a waiver "can be exercised separately or simultaneously."  38 C.F.R. § 1.911(c); see also Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  While the United States Court of Appeals for Veterans Claims (Court) has held that it is arbitrary and capricious and an abuse of discretion to adjudicate a waiver application without first deciding a challenge to the lawfulness of the debt, an appellant need not exhaust appellate remedies on the validity issue prior to an initial decision on the waiver issue.  Schaper, 1 Vet. App. at 437; VAOPGCPREC 06-98.

The issue of entitlement to a waiver of the debt has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for additional evidentiary development.  38 C.F.R. § 19.9.

In November 2010, VA informed the Veteran that an overpayment of $37,486 had been created due to the discovery of previously-unreported income dating back to 2007.  In his notice of disagreement, the Veteran contested the overpayment amount, explaining that neither he nor his wife had received any income (aside from his VA pension) in the years 2008, 2009, or 2010, contrary to VA's assertions.  In a December 2010 statement (and subsequently in his March 2014 VA Form 9), he admitted that he received a one-time payment of $10,023 in 2007 from a Michigan pension fund to pay for two family funerals.  However, he denied receiving any other income since that time.

In January 2011, VA mailed the Veteran a letter with an "income breakdown" providing that VA had determined the Veteran received $10,023 annually in non-VA retirement income in the years 2007, 2008, 2009, 2010, and 2011.  The letter noted that the Veteran did not report any income in his 2010 Eligibility Verification Report, and that VA would "assume that you are still receiving [the $10,023 annual amount]."  There is no indication that VA considered the Veteran's contention that, while he did receive a one-time payment of $10,023 in 2007, he had not received any subsequent income.  Indeed, in a March 2014 Statement of the Case, VA upheld the initial determination regarding the creation of the debt with no discussion of the Veteran's specific contentions.

In light of the above, the Board finds that a remand is warranted for a recalculation of the amount of overpayment.  On remand, the AOJ must specifically take into account the Veteran's contentions regarding his non-VA income from the years 2007 to the present.  The AOJ should also take into account the Veteran's reported unreimbursed medical expenses for the relevant time period, which he submitted in 2010.  See 38 C.F.R. § 3.272(g)(1) (providing that unreimbursed medical expenses in excess of five percent of the maximum annual pension rate may be excluded from an individual's income).  A detailed explanation of how the AOJ arrived at the final overpayment amount should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Recalculate the amount of overpayment due.  The AOJ must take into consideration the Veteran's statements indicating that he received a one-time payment of $10,023 in 2007 from a Michigan pension fund, but has received no subsequent income.  See Statements in Support of Claim (November 2010 and December 2010); VA Form 9 (March 2014).  Also consider the Veteran's reported medical expenses (submitted in November 2010) with respect to his countable income, pursuant to 38 C.F.R. § 3.272(g)(1).  The AOJ should provide the Veteran and his representative with a detailed explanation of how the recalculated amount was reached.

2.  Adjudicate the Veteran's claim of entitlement to a waiver of repayment of the debt.

3.  After completing all indicated development, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

